OTIS, Justice
(dissenting).
This is an appeal from a decision of a divided Workers’ Compensation Court of Appeals affirming a compensation judge’s award of benefits for temporary total disability and permanent partial disability. At issue is whether respondent Walter Schopf established by a preponderance of evidence that a tumor in his right hand was work related.
Walter Schopf was employed by Red Owl Stores, Inc., for approximately 15 years. His duties included opening an average of 200 cartons of groceries each day and stamping price marks on the contents of each carton, usually 24 cans or boxes. The stamper used by Schopf had a handle with a ball-shaped top which he held in the palm of his right hand as he repeatedly stamped price marks.
In the early 1970’s Schopf developed a tumor in the palm of his right hand. However, it was not located where he typically held the ball-shaped handle of the stamper. By 1977 Schopf experienced difficulty closing his hand and visited his family physician, Dr. Myles Efteland, who referred him to Dr. Peter Vogt, a plastic surgeon. In 1979 Dr. Vogt surgically removed the tumor. Shortly thereafter Schopf filed this claim for compensation.
At the trial before the compensation judge, Dr. Vogt testified that the tumor in Schopf’s hand was not work related, but “came about by itself just as most lipomas do.” He also stated that when he surgically removed the tumor he observed no scarring or bleeding, which were conditions usually found in tumors resulting from repeated trauma such as Schopf alleged he experienced from the use of the stamper. Dr. Vogt was of the opinion that the tumor was an “encapsulated lipoma,” a variety of tumor unrelated to trauma.
Dr. Mark Johnson concurred in the opinion of Dr. Vogt that Schopf’s tumor was not related to his repeated use of the stamper. He testified that tumors which grow over a period of eight or nine years, such as Schopf’s, are rarely caused by trauma.
Schopf’s family physician, Dr. Efteland, stated that in his opinion the tumor “could be” work related, which he qualified by adding that “I cannot prove ... in a court of law” that the tumor was work related.
*804This is a case where the employee simply failed to sustain his burden of proof. Two physicians relied upon specific medical observations to conclude that the tumor was not related to Schopf’s use of the stamper, while one physician offered only a speculative opinion that the tumor “could be” work related. The evidence indicated that the tumor did not grow in the place where Schopf typically held the stamper.
In an action to recover workers’ compensation, the burden of proof is upon the claimant. See, e.g. Mansfield v. Gopher Aviation Co., 301 Minn. 36, 221 N.W.2d 135 (1974). Evidence which amounts only to speculation is insufficient to satisfy that burden. In Holmlund v. Standard Construction Co., 307 Minn. 383, 240 N.W.2d 521 (1976), we considered the issue of whether an employee’s disability was causally related to injuries sustained in an industrial accident. There we stated:
Where, as here, the medical testimony most favorable to the employee is purely speculative, it will not support the finding of the board. To sustain a finding of causal relation it is not enough that there is medical testimony that the injury might have caused the subsequent condition or could have caused that condition but there must be medical testimony that the injury did cause that condition. * *
Id. at 389, 240 N.W.2d at 525 (emphasis in original). See also Sullivan v. Hagstrom Construction Co., 244 Minn. 271, 278, 69 N.W.2d 805, 809 (1955); Saaf v. Duluth Police Pension Relief Ass’n, 240 Minn. 60, 65, 59 N.W.2d 883, 886 (1953).
Nor is this case governed by Zingelman v. Wisniewski, 265 N.W.2d 653 (Minn.1978), where we upheld an award of compensation in which a doctor’s opinion as to causation was stated in terms of “could,” “could be,” “I can see,” and similar language. Id. at 654. There the doctor’s “testimony as a whole clearly disclose[d] that his basic opinion was that employee sustained injury to his lungs which has caused or contributed to his permanent and total disability.” Id. (emphasis added). However, Dr. Efteland’s overall testimony in this case suggests nothing more than that Schopf’s tumor “could be” work related.
I concur in Judge Adel’s dissent that “there is no credible evidence of causation,” and the case should therefore be reversed.